AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                 Northern Illinois, Eastern Division                          on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      1:19-cv-04593                         7/8/2019                                     Northern Illinois, Eastern Division
PLAINTIFF                                                                    DEFENDANT
 Globefill Incorporated                                                        Stoller Imports, Inc. et al



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 see attached

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 MINUTE entry before the Honorable Andrea R. Wood: The parties having filed a stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)
 (ii) 55 , this case is dismissed without prejudice and with each party to bear its own attorneys' fees and costs. All pending hearing dates and
 motions are stricken. Civil case terminated.



CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Thomas G. Bruton                                               Paula Harrison                                                  11/26/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Reg. No. 5,456,109        MATATENA SPIRITS, S.A. DE C.V. (MEXICO sociedad anonima (sa de cv)) )
                          Tepeyac #955-a Col. Chapalita
Registered May 01, 2018   Zapopan, Jalisco, MEXICO 45040

                          CLASS 33: Distilled Spirits; Mezcal; Distilled blue agave liquor
Int. Cl.: 33
                          PRIORITY CLAIMED UNDER SEC. 44(D) ON MEXICO APPLICATION NO. 1691566,
Trademark                 FILED 12-11-2015, REG. NO. 1684208, DATED 10-14-2016, EXPIRES 12-11-2025

Principal Register        The mark consists of three-dimensional configuration of packaging, for the goods, that is a
                          crystal bottle with the stylized form of a masked human head that resembles a masked man.
                          Positioned on what is the forehead is the stylized term "MUCHA" above the term "LIGA".
                          Above the term "MUCHA" is a stylized agave plant with three points. On each side of the
                          term "LIGA" is an arrowhead. The broken or dotted lines depicting the neck of the bottle and
                          the mouth or opening of the bottle is not part of the mark and serves only to indicate
                          placement of the mark on the product packaging.

                          The English translation of the word "mucha" and "liga" in the mark is "a lot" and "league".

                          SER. NO. 86-851,695, FILED 12-16-2015
